MacLEAN, J. (concurring).
The plaintiff, about to take a train at Asbury Park New York, handed his luggage, making no statement as to its value, for transportation to his residence in Mt. Vernon, to the agent of the joint-stock association called Adams Express Company, of which the defendant is president, a common *44carrier, and received a paper, entitled “Non-negotiable Bill of Lading,” whereon was printed in heavy-faced type at the top, “The company’s charge, is based upon the value of the property, which must be declared by the shipper,” and at the foot, “Liability limited to $50, unless a greater value is declared,” and also containing, in smaller type, a statement that, in consideration of the rate charged for carriage, a rate regulated by the value of the property, and based upon a valuation not exceeding $50 unless a greater be stated, the shipper (the plaintiff) agrees, by acceptance, that the company shall not be liable in any event for more than $50 if no value be stated. The shipper taking the paper' without perusal or otherwise leaning its contents, unwitting of its terms, the carrier would have imputed to him, by merely receiving it, the parties were not at agreement—“the outcome of consenting minds * * * a Idistinct intention common to both”—although to meet similar situations the courts have factitiously termed the relation of parties similarly situated a contract. By his acts and omissions the shipper subjected himself to the carrier’s limitation of its responsibilities, a limitation long known abroad and anticipated in this state as early as 1830. The terms, so far as they concern this issue, in the paper given to the plaintiff, are substantially the same as commonly used in this country for more than a generation of mankind, so commonly that they would appear now familiar, if they ever can be made so, to all who for business or convenience send articles by express. This carrier has no official franchise or accorded monopoly j and he who ships by it should ascertain beforehand its reasonable regulations. As repeatedly recognized, it is permissible to fix in advance the amount of responsibility undertaken by the carrier, negligence aside, and leave the shipper to decide for himself whether he will declare the true value, pay accordingly for special care, with a hand to hand receipt from messenger to messenger and a sort of insurance, or pay the common charge, rest upon the ordinary chances of transportation, take his own risk, save money, and be his own insurer. These parties acted accordingly. The judgment should be affirmed.
Judgment affirmed, with costs to the respondent.